                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Randall Meyer, et al.,

       Plaintiffs,

               v.                                         Case No. 1:18cv617

Butler County Children                                    Judge Michael R. Barrett
Services, et al.,

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on September 13, 2018 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s Report

and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation (Doc. 4) of

the Magistrate Judge is hereby ADOPTED. Consistent with the recommendation by

the Magistrate Judge this action is DISMISSED with PREJUDICE for failure to state a

claim for relief.




                                              1
      Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

      IT IS SO ORDERED.

                                                       s/Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            2
